Citation Nr: 1605585	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  12-26 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disorder.  

2.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee.  

3.  Entitlement to a rating in excess of 20 percent for residuals of a right knee injury.  

4.  Entitlement to an effective date prior to March 9, 2012, for the award of a 100 percent rating for depressive disorder with opioid type dependence.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1989.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has on multiple occasions requested a video hearing before a Veterans Law Judge.  Such a hearing was scheduled for December 2015 but he did not report at the scheduled time.  In a December 2015 statement, his representative indicated that the Veteran was hospitalized on the date of the hearing.  As the Board finds this represents good cause for his failure to appear for the prior scheduled hearing, a new video hearing should be afforded him.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing in proper docket order before a Veterans Law Judge.  He should be afforded, at his current place of residence, appropriate notice of the time, date, and location of this hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

